UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 24, 2012 Oil States International, Inc. (Exact name of registrant as specified in its charter) Delaware 1-16337 76-0476605 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Three Allen Center 333 Clay Street, Suite4620, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (713)652-0582 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item3.02. Unregistered Sales of Equity Securities SIGNATURE Item3.02 Unregistered Sales of Equity Securities On May 17, 2012, Oil States International, Inc (the “Company”), gave notice of the redemption of all of its outstanding 2 3/8% Contingent Convertible Senior Notes due 2025 (the “Convertible Notes”), totaling $174,990,000 in aggregate principal amount, on July 6, 2012 at a redemption price of 100% of the principal amount thereof plus accrued interest. The Convertible Notes were convertible by the holders thereof into shares of the Company’s common stock (“Common Stock”) at the conversion rate of 31.496 shares of Common Stock for each $1,000 principal amount of Convertible Notes converted. Rather than having their interests redeemed, on or prior to July 5, 2012, holders of $174,990,000 aggregate principal amount of the Convertible Notes converted their interests into 3,012,380 shares of Common Stock. Set forth below is a chart that describes the aggregate principal amount of Convertible Notes converted on each conversion date and the resulting number of shares issued in connection with such conversions: Conversion Date PrincipalAmount of ConvertibleNotesConverted NumberofSharesof CommonStockIssued July 24, 2012 $ July 25, 2012 $ July 26, 2012 $ Total $ The shares of Common Stock were issued solely to former holders of the Convertible Notes upon conversion pursuant to the exemption from registration provided under Section3(a)(9) of the Securities Act of 1933, as amended. This exemption is available to the Company because the shares of Common Stock were exchanged by the Company with its existing security holders in accordance with the termsof the indenture governing the noteswith no commission or other remunerations being paid or given for soliciting such an exchange. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Oil States International, Inc. (Registrant) July 30, 2012 /s/ Bradley J. Dodson (Date) Bradley J. Dodson Senior Vice President, Chief Financial Officer and Treasurer
